RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 05a0200p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                       X
                                 Plaintiffs-Appellees, -
 LYNN D. TUCKER, JR., et al.
                                                        -
                                                        -
                                                        -
                                                                 No. 03-4508
           v.
                                                        ,
                                                         >
 CITY OF FAIRFIELD, OHIO, et al.                        -
                             Defendants-Appellants. N

                                       Filed: April 28, 2005
                  Before: KENNEDY, MARTIN, and MOORE, Circuit Judges.
                                        _________________
                                             ORDER
                                        _________________
        The court having received a petition for rehearing en banc, and the petition having been
circulated not only to the original panel members but also to all other active judges of this court, and
less than a majority of the judges having favored the suggestion, the petition for rehearing has been
referred to the original panel.
        The panel has further reviewed the petition for rehearing and concludes that the issues raised
in the petition were fully considered upon the original submission and decision of the case.
Accordingly, the petition is denied. Judge Kennedy would grant rehearing for the reasons stated in
her dissent.
                                       ENTERED BY ORDER OF THE COURT


                                             /s/ Leonard Green
                                       ______________________________________
                                                       Clerk




                                                   1